DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinsman et al. (US 2012/0217078).  Regarding claims 1, 10, Kinsman teaches a seat mounting structure (90) for at least one seat in a vehicle (32, 34, 36, 38) having a vehicle structure (see Figure 2), the seat mounting structure comprising at least: a seat rib cage (see Figure 2) configured as a universal solitary mounting bracket to which at least one seat can be affixed (via 524; see paragraph [0128] and Figures 28, 29), wherein the seat rib cage comprises at least: a plurality of rib cage elements connected with each other to form the seat rib cage (see all elements in Figure 28), a plurality of seat mounting points for detachably mounting the at least one seat to said seat rib cage (520, 522, 524; see paragraph [0128] and Figures 28, 29), and a plurality of vehicle structure mounting points for mounting the seat rib cage to said vehicle structure (mounting points for 70, 102 and 402), wherein the plurality of seat mounting points (520, 522 and 524) are provided in an upper area of the seat rib cage distanced from a vehicle bottom when mounted (see Figure 28).


    PNG
    media_image1.png
    585
    753
    media_image1.png
    Greyscale


Regarding claim 2, Kinsman teaches wherein the rib cage elements are configured as one of struts, beams, tubes, pipes, rods, bars, webs, rails, tracks, plates, panels or sheets (see Figure 28).

Regarding claim 3, Kinsman teaches wherein the seat rib cage is configured to variably arrange at least one of a number of seat structures of at least one of seats, armrest structures, belt modules, headrest structures or auxiliary units, or seat adjusting devices (see 502, 506 and 510 in Figure 28 that are releasably attached via 520, 522 and 524; cage can also attach 402 in Figure 23 where armrests 450 are located).

Regarding claims 4-5, 11, Kinsman teaches wherein the seat rib cage is configured to arrange and hold three seat structures of seats next to each other in such a manner that at least one outboard seat is inwardly angled with respect to a center seat; wherein the outboard seat is inwardly angled with respect to a center seat in an angle range between 0 degrees to 20 degrees (see Figure 28 where the outboard seat appears to be angled at 0 degrees).

Regarding claims 6-7, Kinsman teaches wherein the seat rib cage is configured to retain at least one of a mounting bracket (524) or auxiliary unit to hold a separate chair (which can be considered a “load”) in place (see Figures 28, 29 and paragraph [0128]).

Regarding claim 8, Kinsman teaches wherein the seat rib cage comprises a plurality of mounting locations (multiple locations on 90 – see paragraph [0128]) for arranging at least one of seat adjusting devices, seat assembling units, mounting brackets (524) or auxiliary units to said seat rib cage (see Figures 28, 29).

Regarding claim 9, Kinsman teaches wherein the rib cage elements are fixed with each other by at least one of welding, screwing, riveting, snap fittings, snap-lock connections (see paragraph [0135], [0142], [0179]).

Regarding claim 12, Kinsman teaches at least one seat structure comprising at least a main frame formed by a plurality of frame elements (see Figures 32-34, 36).

Regarding claim 13, Kinsman teaches wherein the seat structure is fastened to the seat rib cage by said seat mounting points (520, 522, 524) in such a manner that the seat structure is relatively movable with respect to the seat rib cage by at least one seat adjusting device (see paragraphs [0128] and [0130]).

Regarding claim 14, Kinsman teaches wherein the at least one seat structure is configured to be relatively moveable with respect to the seat rib cage in at least two degrees of freedom for performing at least a rotation, including a pivoting movement fore and aft, and a linear movement, including a vertical movement up and down (see paragraph [0130]).

Allowable Subject Matter
Claims 15-19 are allowed.

The following is an examiner’s statement of reasons for allowance:  With respect to independent claim 15, the examiner notes that the addition of the amended language of 6/28/22 has rendered the claim allowable over the prior art.  While Wellborne, Kinsman and Miller all teach aspects of claim 15 (Wellborn – the seating modules and frame; Miller – the belt fixing position; Kinsman – the cage structure), there does not appear to be a motivation present in any of the references to combine their individual aspects into one invention.  For example, it does not appear proper to incorporate the seat module/frame limitations met by Wellborne into the cage structure of Kinsman.  Likewise, incorporating the cage structure of Kinsman into the vehicle seating module of Wellborne does not seem appropriate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 6/28/22 have been fully considered but they are not persuasive.  The examiner notes that the arguments presented by the applicant pertained to the added amended language of 6/28/22 and how the prior art did not disclose such limitations.  The rejection above outlines how the prior art does disclose such limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636